J-S38001-21
J-S38002-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF A.H., A MINOR     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: M.H., FATHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1013 WDA 2021

             Appeal from the Order Entered August 4, 2021
   In the Court of Common Pleas of Beaver County Juvenile Division at
                    No(s): CP-04-DP-0000012-2020,
                          Juvenile No.35-2020

 IN THE INTEREST OF: M.H., JR.        :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: M.H., FATHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1014 WDA 2021

             Appeal from the Order Entered August 4, 2021
   In the Court of Common Pleas of Beaver County Juvenile Division at
                     No(s): CP-04-DP-0000011-2020


 IN THE INTEREST OF: A.H., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.L., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1052 WDA 2021

             Appeal from the Order Entered August 4, 2021
   In the Court of Common Pleas of Beaver County Juvenile Division at
              No(s): Docket No. CP-04-DP-0000012-2020,
J-S38001-21
J-S38002-21


                FID# 04-FN-000004-2010, Juvenile No. 35-2020

    IN THE INTEREST OF: M.H., JR., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1053 WDA 2021

                Appeal from the Order Entered August 4, 2021
      In the Court of Common Pleas of Beaver County Juvenile Division at
                        No(s): cp-04-dp-0000011-2020

BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED: JANUARY 25, 2022

        M.H. (“Father”) and S.L. (“Mother”) (“Parent” or “Parents”) appeal from

the orders, entered on August 4, 2021, changing the permanency placement

goal for the parties’ two dependent children, M.H., Jr. (born in March of 2019)

and A.H. (born in February of 2020) (“Child” or “Children”) from reunification

to adoption.1 Following our review, we affirm.

        In March of 2020, the Children were deemed dependent and were placed

in non-kinship foster care where they have remained during the entire


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Both Parents filed appeals from the separate orders issued by the trial court
as to each Child. The trial court issued a single Pa.R.A.P. 1925(a) opinion on
September 28, 2021, setting forth an extensive discussion of the facts and
procedure involved in this case and directing its discussion at issues raised by
both Father and Mother. Therefore, because this single opinion relates to both
Parents, we have consolidated Father’s and Mother’s appeals for purposes of
appellate review.

                                           -2-
J-S38001-21
J-S38002-21


pendency of this matter. Permanency review hearings were held on June 11,

2020, October 21, 2020, January 7, 2021, January 11, 2021, April 5, 2021,

and August 2, 2021. The Beaver County Children and Youth Services Agency

(“Agency”) requested that a change of goal to adoption be considered by the

trial court at the August 2nd permanency review hearing. The resulting orders

changing the goals for Children are at the heart of this appeal.

      In its Pa.R.A.P. 1925(a) opinion, the trial court summarized its findings

of fact as follows:

      The [c]ourt acknowledged that a crossroads was reached in this
      case and in the lives of the Children. At times when the Parents
      were found to be improving their condition, they shortly regressed
      and relapsed. The relapses and regressions were only part of the
      problems. The other aspect of that conduct was that the [P]arents
      did not seriously avail themselves to the treatment offered to
      them even though it was made clear to them by the [c]ourt that
      addiction was treated as an illness, which if disclosed properly,
      could be properly treated.

      [] Father chose to utilize O.A.R.S. for his therapy, his counseling
      and to obtain his Suboxone. However, even though he was to be
      receiving Suboxone for his treatment, he did not test positive for
      that substance on the day of the [h]earing.

      Father has a twelve (12) year history of drug abuse[,] yet he
      chose to participate in therapy that did not fully address his
      addiction. Father has not committed to fully addressing his
      addiction issue and … the limited therapies/counseling that he
      does receive is of minimal benefit and is a necessary precondition
      to Father[’s] receiving his Suboxone.

      Father was still not serious about addressing his addiction issue.

      A specific finding was made that Father had his Suboxone out and
      near the face of M.H., Jr., when Father was sitting on the couch
      with the minor.


                                     -3-
J-S38001-21
J-S38002-21

     The [c]ourt found that Father specifically relapsed in May of
     2021[,] and he continued to exhibit a lack of real commitment to
     learning to treat his addiction. The [c]ourt concluded that the
     once[-]a[-]month therapy, [and] sporadic A.A./N.A. meetings[,]
     were not comprehensive enough to deal with the scope of Father’s
     addiction. The [c]ourt also found that Father knew that Mother
     was also in active addiction and[] that Mother knew that Father
     was in active addiction. However, neither Parent reported the
     addiction issues to anyone so that proper treatment could be
     obtained or that a safety plan could be put in place if the [P]arents
     were using. The Parents were found to be using drugs during
     times that they were visiting with the Children and that the
     Children were at risk of being improperly attended to during the
     visits in which the Parents were actively using.

     Mother was in an inpatient facility for twenty-eight (28) days and
     during that time, Father did not call the Foster Family at all. He
     showed no concern for the care or well-being of the Children
     during this twenty-eight (28) day period.

     Both Mother and Father had no supports in place to whom they
     could go during times that they were using and the Children were
     to be in their custody. Further, the Parents showed no willingness
     or ability to inform others of the times that they were using so
     that other supports could attend to the Children during those
     times.

     With regard to Mother, the [c]ourt found that Mother was using
     drugs prior to the time that she began her inpatient therapy. She
     was using those drugs without disclosing it to the Agency or any
     other party that could have provided support or care. Further,
     Father was aware that Mother was using and Father told nobody
     of her serious and active addiction.

     Mother missed numerous drug screens and refused to take
     scheduled drug screens. All of the screens that she refused to
     take and those screens for which she failed to show up for were
     deemed to be positive responses.

     Mother was found to utilize family resources to obtain drugs and
     Mother continued to attend visits with the Children while she was
     under the influence of drugs and that this was a three (3) to four
     (4) times a week occurrence.


                                     -4-
J-S38001-21
J-S38002-21

     It was acknowledged that Mother was treated at an inpatient
     rehabilitation facility for twenty-eight (28) days, a portion of which
     was used for detox. After Mother was released from inpatient
     treatment, she did not follow the discharge instructions which
     required intensive outpatient treatment: Her only follow-up action
     was to attend an evaluation that occurred one (1) week before the
     Permanency Review Hearing. For approximately one and one[-
     ]half (1½) months after her discharge, she took no action to
     follow-up with her discharge instructions. A recent drug screen
     was positive for Suboxone even though it had been more than
     three (3) or four (4) months since Mother received her last
     Suboxone injection.         The [c]ourt found incredible Mother’s
     testimony that Suboxone was in her system as a result of the
     March[] 2021 injection and Mother’s reasons for failing to attend
     the intensive outpatient treatment. The [c]ourt found that Mother
     was not serious about her drug and alcohol treatment. Mother
     was aware that she had been through at least two (2)
     unsuccessful inpatient treatments, but [she] still did not comply
     with the discharge instructions[,] which required intensive
     outpatient treatment. The [c]ourt found that Mother was not
     committed to her mental health or drug and alcohol treatment and
     that, to the contrary, she was still going through the motions as
     opposed to taking that treatment seriously. The [c]ourt found
     that Father’s trigger for drug use was noted to be boredom and
     that Mother’s trigger was when her mental health was off[;] she
     used drugs to deal with her mental condition. The [c]ourt then
     found that relapses for both Mother and Father were on the
     precipice of happening again because of the lack of seriousness
     that each Parent devoted to their treatment endeavors for which
     they failed to make a real and serious commitment.

     The [c]ourt’s finding included its conclusion that the reoccurring
     use of drugs for the Parents was something that the Parents have
     not been able to address and that relapse was a predictable event
     in light of the Parent[s’] failure to commit to treatment. The
     Parents were found incapable of being able to address the safety
     and care of the Children while they were using because of an
     inability to put a safety plan in place in the event that there was
     a relapse. The Parents’ drug use and relapses were found to be a
     repeating cycle that the Parents did not address.

                                    . . .




                                     -5-
J-S38001-21
J-S38002-21

     The findings [in the August 3, 2021 permanency review order]
     were stated on the record and are incorporated into this decision.
     In summary, both Parents recently relapsed at a time when visits
     with the Children were to increase. Each Parent knew that the
     other was in active addition and neither Parent notified the Agency
     or another responsible adult so that other accommodations for the
     Children could be made when they were using. Father’s main drug
     treatment is a once[-]a[-]month therapy session that is required
     for him to receive his Suboxone. Mother went through inpatient
     treatment for twenty-four (24) days beginning May 24, 2021. She
     did not commit to the recommended discharge treatment of
     intensive outpatient treatment and only obtained her evaluation
     on July 26, 2021, one (1) week before the Change of Goal Hearing.

     When … [M]other was doing her inpatient treatment, Father never
     called the Foster Parents to check on the Children. Father has
     never called the Foster Parents to check on the Children. During
     a June visit, Father exposed one Child to a [S]uboxone strip under
     circumstances where he was sitting with the Child and opening a
     [S]uboxone strip at that time.

     The domestic violence between Mother and Father has once again
     become more prevalent even during visits with the Children.

Trial Court Opinion (TCO), 9/28/2021, at 25-29 (footnotes to record omitted).

     The court then explained its reasoning as follows:

             In this case, the court made specific findings that Mother
     and Father were not in compliance with the Family Service Plan,
     as Mother and Father both failed to undergo and comply with their
     drug and alcohol treatment[.]              Parents both relapsed
     notwithstanding their treatment, the domestic violence between
     Parents was again becoming more prevalent[,] including during
     times when the Parents are visiting with the Children, and Father
     exposed one child to a [S]uboxone strip during one of the visits.
     Parents were not making progress. The [c]ourt found that Mother
     and Father both relapsed and have not tried to implement the
     skills taught in their respective drug and alcohol treatment despite
     positive prodding by the [c]ourt and the caseworker. The
     caseworker followed up with the mental health and drug and
     alcohol providers and she tried to persuade Parents to engage with
     those providers. In this case, everything was in place for Parents
     to work on the services that the Agency deemed appropriate for

                                    -6-
J-S38001-21
J-S38002-21

     the Children to be returned to Parents. As the trial court found,
     Parents minimally complied with the Service Plan and were
     making merely moderate progress toward alleviating the
     conditions which led to the Children[’s] being removed from the
     care of Parents. The Children have been in foster care for
     seventeen (17) months and Mother is still not cooperating with
     the Agency and Father continues to reside with Mother.

                                  . . .

            In the instant case, both Parents have recently relapsed.
     Mother continues to refuse to cooperate with the Agency. Mother
     never made any effort to check on the Children while she was in
     inpatient treatment. Father does not and has not ever made any
     effort to check on the Children. Parents continuously refuse to
     submit to random drug screens.

           Parents have not sufficiently engaged in drug and alcohol
     counseling. Father’s minimal attempt to complete drug and
     alcohol treatment is attending a monthly medication management
     appointment, which he is not consistently attending. This is not
     in compliance with the court[-o]rdered drug and alcohol treatment
     and the Family Service Plan requirements. Mother completed
     inpatient drug treatment, but failed to comply with the
     requirement that she attend intensive outpatient treatment upon
     discharge. Mother instead, on the eve of the goal change hearing,
     obtained another independent drug and alcohol evaluation from
     another provider that recommended the same level of treatment
     as her prior discharge from inpatient treatment.

            Although Parents have maintained stable housing
     throughout the pendency of this action[, they] are prone to
     domestic violence incidents, which have become more prevalent
     in the past few months, including … at times when the Parents are
     visiting with the Children.

Id. at 36-37, 38-39.

     Based on these findings, the trial court determined the goal for the

Children should be changed to adoption. Each Parent filed appeals from the




                                   -7-
J-S38001-21
J-S38002-21

orders entered by the trial court relating to each Child. Both Parents also filed

concise statements of errors complained of on appeal.

      Father raises the following issues in his brief to this Court:

      1. Did the [t]rial [c]ourt err in finding that the permanency goal
         of the above cases should be from reunification to adoption?

      2. Did the [t]rial [c]ourt err in finding that [Father] made minimal
         progress in alleviating the circumstances that necessitated
         placement of the [C]hildren at issue?

      3. Did the [t]rial [c]ourt err in finding that [Father] was
         moderately compliant with the permanency plan?

Father’s brief at 1. In her brief, Mother raises three issues:

       1. Whether the [t]rial [c]ourt erred and abused its discretion
          when the trial court found a goal change appropriate when
          there was insufficient evidence presented to the [t]rial [c]ourt
          to support the finding that the current placement goal was not
          appropriate and/or feasible.

       2. Whether the [t]rial [c]ourt erred and abused its discretion
          when the trial court found Mother made minimal progress in
          alleviating the circumstances that necessitated placement.

       3. Whether the [t]rial [c]ourt erred and abused its discretion
          when the trial court found Mother was moderately compliant
          with the permanency plan.

Mother’s brief at 7-8.

      We review issues relating to the changing of the placement goal for

Children to adoption pursuant to the following:

         [T]he standard of review in dependency cases requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by the
         record, but does not require the appellate court to accept
         the lower court’s inferences or conclusions of law.
         Accordingly, we review for an abuse of discretion.


                                      -8-
J-S38001-21
J-S38002-21

      In re R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010).

         Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
         considering a petition for a goal change for a dependent
         child, the juvenile court is to consider, inter alia: (1) the
         continuing necessity for and appropriateness of the
         placement; (2) the extent of compliance with the family
         service plan; (3) the extent of progress made towards
         alleviating the circumstances which necessitated the original
         placement; (4) the appropriateness and feasibility of the
         current placement goal for the children; (5) a likely date by
         which the goal for the child might be achieved; (6) the
         child’s safety; and (7) whether the child has been in
         placement for at least fifteen of the last twenty-two months.
         The best interests of the child, and not the interests of the
         parent, must guide the trial court. As this Court has held, a
         child’s life simply cannot be put on hold in the hope that the
         parent will summon the ability to handle the responsibilities
         of parenting.

      In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations
      and quotation marks omitted).

In re J.D.H., 171 A.3d 903, 908 (Pa. Super. 2017).

      Having reviewed the record and the statutory directives governing a

goal change, we determine that the findings support the conclusion that

reunification of Children with Parents is not a realistic goal. The court took

into account the entire history of this case and noted the period of time that

the Children have been in placement.       The court also recognized Mother’s

mental health issues and both Parents’ drug and alcohol problems, noting that

despite the services provided and/or offered throughout the history of this

matter, the Parents have been unable to maintain a safe environment for the

Children.




                                     -9-
J-S38001-21
J-S38002-21


      Our Supreme Court in R.J.T. discusses why this Court must employ an

abuse of discretion standard of review when these types of cases are before

us. R.J.T., 9 A.3d at 1190. Noting that appellate courts are not in a position

to make fact-specific determinations, the Supreme Court stated:

      Not only are our trial judges observing the parties during the
      hearing, but usually, … they have presided over several other
      hearings with the same parties and have a longitudinal
      understanding of the case and the best interests of the individual
      child involved. Thus, we must defer to the trial judges who see
      and hear the parties and can determine the credibility to be placed
      on each witness and, premised thereon, gauge the likelihood of
      the success of the current permanency plan. Even if an appellate
      court would have made a different conclusion based on the cold
      record, we are not in a position to reweigh the evidence and the
      credibility determinations of the trial court.

Id.

      Both Mother and Father are primarily seeking to have this Court reweigh

the evidence in a light more favorable to them individually. However, it is

beyond our purview to disturb the credibility determinations of the trial court

when the testimony relied upon is supported in the record. The trial court was

free to conclude that neither Mother nor Father were likely to remedy their

issues in the near future and, thus, the permanency needs of Children dictate

changing their goal to adoption.      The trial court gave reasons for its

determination that adoption was the appropriate goal for these Children. The

reasons are based upon the evidence of record. Finally, we are aware that

the “[s]afety, permanency, and well-being of the child[ren] must take

precedence over all other considerations, including the rights of the parents.”


                                    - 10 -
J-S38001-21
J-S38002-21

In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006) (emphasis in original). The

goal of adoption will end Children’s languishing in limbo.      Accordingly, we

conclude that the trial court did not err in ordering the change of goal for both

Children from reunification to adoption.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2022




                                     - 11 -